In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00066-CV
                                                ______________________________
 
 
                                        CORDELL MOODY,
Appellant
 
                                                                V.
 
        JOHN SPIVEY AND PROBATION BOARD OF DALLAS, Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the 276th
Judicial District Court
                                                            Marion County, Texas
                                                          Trial Court
No. 1000075
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            This
is an appeal filed by Cordell Moody. He states in his notice of appeal that he
is appealing from a final judgment in civil cause number 1000075 in the 276th
Judicial District Court of Marion County, Texas.  We have contacted the district clerk, and
have determined that no order has been entered in this case and no judgment has
been rendered.  No justiciable action has
been taken by the trial court in this case. 
Thus, there is nothing from which an appeal might be brought.  
            The constitution vests
jurisdiction over appeals from final judgments of district and county courts in
the courts of appeals, subject to restrictions and regulations prescribed by
law.  Tex.
Const. art. V, § 6; Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon 2008). 
            Because
there is no order or judgment in this case from which an appeal may be taken,
the jurisdiction of this Court has not been invoked.  Accordingly, we dismiss Moody’s appeal for
want of jurisdiction.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          September
2, 2010
Date Decided:             September
3, 2010